DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000 313938 A to Aoki et al. in view of US 2004/0016278 A1 to Douman et al.
Re-claim 1, Aoki et al. teach as part of figure 13, a spring member comprising: a compressive residual stress distribution in which a compressive residual stress of at least part of a portion having a depth from a surface within 50 µm is 500 MPa or more (see figure 13, at 50 um the compressive residual stress is about 1300 MPa), and the compressive residual stress of a portion having a depth from the surface exceeding 50 µm is less than 500 MPa (such as at a depth of more than 200 µm); wherein when a difference in compressive residual stress between two points having a depth from the surface of 0 µm and 30 µm is defined as A6, and a difference in depth from the surface between the two points is defined as Δz, a value of a residual stress gradient I defined by I = A6 + Az is -40 to -3 MPa/µm.  The compressive residual stress at a depth of 30 µm is about 1400 MPa, whereas the compressive residual stress at 0 µm is about 1800 MPa (see figure 13).  This provides a negative gradient of about -13.3 MPa/µm.  However, Aoki et al. is silent regarding the modification of compressive residual stress to a plate spring member via the shot peening procedure. 
Douman et al. teach a plate spring member that is shot peened to modify its characteristics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the compressive residual stress modification of Aoki et al. on a plate spring of the type taught by Douman et al., as the process and results of Aoki et al. are applicable to any spring member including a plate spring, thus achieving a desired spring response.
Re-claim 2, the spring member of Aoki et al. includes a compressive residual stress distribution in which the compressive residual stress of at least part of a portion having a depth from the surface within 30 µm is 500 MPa or more (approximately 1400 MPa), and the compressive residual stress of a portion having a depth from the surface exceeding 30 µm is less than 500 MPa (see depths of 200 µm or more, as shown in figure 13).
Re-claim 5, Douman et al. teach a disc spring that is modified to have a compressive residual stress distribution imparted to an inner peripheral surface, and the compressive residual stress distribution not imparted to the outer peripheral surface, see the embodiment of figure 6. This is to achieve a desired result, see paragraph 40.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having imparted the compressive residual stress of Aoki et al. to have done so at only inner peripheral surface of the plate spring as taught by Douman et al., thus achieving a desired spring response characteristic.
Allowable Subject Matter
Claims 8 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a plate spring member having the compressive residual stress of a first point of the two points having the depth from the surface of 0 µm is 500 MPa or more, and the compressive residual stress of a second point of the two points having the depth from the surface of 30 µm is less than 500 MPa, and a value of the compressive residual stress between the two points gradually decreases as the depth from the surface increases from 0 µm. 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoki et al. teach a spring with a compressive residual stress having a negative gradient from a surface.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657